Case: 21-50394     Document: 00516089461         Page: 1    Date Filed: 11/10/2021




           United States Court of Appeals
                for the Fifth Circuit                            United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                 No. 21-50394                   November 10, 2021
                               Summary Calendar                    Lyle W. Cayce
                                                                        Clerk

   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   Jose Garza-De La Cruz,

                                                        Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 5:21-CR-15-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:
          Jose Garza-De La Cruz pleaded guilty to illegal reentry. The basic
   reentry crime carries a punishment of up to two years. 8 U.S.C. § 1326(a)(2).
   But if the defendant was convicted of a felony before being deported, that
   maximum becomes ten years. Id. § 1326(b)(1). At sentencing, the court used
   the ten-year maximum because of a prior conviction and sentenced Garza-De
   La Cruz to 50 months in prison.        Garza-De La Cruz argues that the
   enhancement of his sentence based on the prior felony is unconstitutional
Case: 21-50394     Document: 00516089461            Page: 2   Date Filed: 11/10/2021




                                     No. 21-50394


   because it is based on facts neither alleged in his indictment nor proved to a
   jury beyond a reasonable doubt.
          Garza-De La Cruz concedes, however, that this issue is foreclosed by
   Almendarez-Torres v. United States, 523 U.S. 224, 239-47 (1998). See United
   States v. Wallace, 759 F.3d 486, 497 (5th Cir. 2014); United States v. Rojas-
   Luna, 522 F.3d 502, 505-06 (5th Cir. 2008). Because of that binding
   Supreme Court precedent, the government seeks summary affirmance. See
   Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).
          The Government’s motion for summary affirmance is GRANTED,
   the Government’s alternative motion for an extension of time to file a brief is
   DENIED, and the judgment of the district court is AFFIRMED.




                                          2
Case: 21-50394      Document: 00516089461          Page: 3    Date Filed: 11/10/2021




                                    No. 21-50394


   Gregg Costa and James C. Ho, Circuit Judges, joined by King,
   Circuit Judge, concurring:
          Our court has issued countless orders in cases like this one. A criminal
   defendant argues that his sentence is inconsistent with the original
   understanding of the Fifth and Sixth Amendments of the Constitution,
   because it includes a sentencing enhancement predicated on evidence not
   presented to a jury, let alone proven beyond a reasonable doubt.
          In Apprendi v. New Jersey, 530 U.S. 466 (2000), the Supreme Court
   held that “any fact that increases the penalty for a crime beyond the
   prescribed statutory maximum must be submitted to a jury, and proved
   beyond a reasonable doubt.” Id. at 490. See also id. at 498 (Scalia, J.,
   concurring); id. at 499 (Thomas, J., concurring). But there is a significant
   exception to this requirement. Under Almendarez-Torres v. United States, 523
   U.S. 224 (1998), the government need not submit to a jury a sentencing
   enhancement that turns on the fact of a defendant’s prior criminal
   conviction.
          As a result, we routinely issue orders, such as this one we issue today,
   summarily denying a claim on the ground that it is foreclosed by Almendarez-
   Torres. As is true here, the defendant usually recognizes that he cannot obtain
   any relief from our court but notes he is raising the claim in order to preserve
   it for consideration by the one court that can overrule Almendarez-Torres.
          On occasion, a panel of our court will admonish “appellants and their
   counsel not to damage their credibility with this court” by bringing such
   claims, notwithstanding Almendarez-Torres, in order to preserve them for
   future Supreme Court consideration. See, e.g., United States v. Pineda-
   Arrellano, 492 F.3d 624, 626 (5th Cir. 2007); but see id. at 626 (Dennis, J.,
   concurring in affirming the conviction and sentence only); see also United




                                          3
Case: 21-50394      Document: 00516089461           Page: 4    Date Filed: 11/10/2021




                                     No. 21-50394


   States v. Contreras-Rojas, _ F.4th _, _, 2021 WL 5027456, at *1 (5th Cir.
   2021) (“We meant it then and mean it now.”).
          We write separately today to make clear that we do not join in these
   admonitions. To the contrary, we recognize that members of the Supreme
   Court, including one who joined the majority opinion, have concluded that
   Almendarez-Torres was wrongly decided—and that the only issue is whether
   the Court should overturn Almendarez-Torres, or whether principles of stare
   decisis should trump the constitutional rights of the accused. Compare Rangel-
   Reyes v. United States, 547 U.S. 1200, 1201–02 (2006) (Stevens, J.,
   concurring) (agreeing that Almendarez-Torres was wrongly decided but
   refusing to reverse it on grounds of stare decisis), with id. at 1202–03 (Thomas,
   J., dissenting) (urging the Court to overrule Almendarez-Torres on the ground
   that it is wrong to allow “countless criminal defendants [to] be denied the full
   protection afforded by the Fifth and Sixth Amendments, notwithstanding the
   agreement of a majority of the Court that this result is unconstitutional”).
   See also Gamble v. United States, 139 S. Ct. 1960, 1984 (2019) (Thomas, J.,
   concurring) (“When faced with a demonstrably erroneous precedent, my
   rule is simple: We should not follow it.”).
          So it is well within reason for litigants to ask whether the Supreme
   Court would reconsider Almendarez-Torres today. “[P]arties may . . . litigate
   in anticipation of” “a good faith expectation of legal change.” Jackson
   Women’s Health Org. v. Dobbs, 945 F.3d 265, 277 (5th Cir. 2019) (Ho, J.,
   concurring in the judgment), cert. granted, 141 S. Ct. 2619 (2021).
          Perhaps the Supreme Court will one day take up the call to overturn
   Almendarez-Torres. Perhaps not. But preserving one’s rights just in case is
   not just reasonable. Failure to do so risks forfeiting the right altogether. See,
   e.g., Reed v. Farley, 512 U.S. 339, 354 (1994) (“The general rule is that the
   writ of habeas corpus will not be allowed to do service for an appeal. Where




                                          4
Case: 21-50394      Document: 00516089461          Page: 5    Date Filed: 11/10/2021




                                    No. 21-50394


   the petitioner—whether a state or federal prisoner—failed properly to raise
   his claim on direct review, the writ is available only if the petitioner
   establishes cause for the waiver and shows actual prejudice resulting from the
   alleged violation.”) (cleaned up).
          We see nothing wrong with litigants diligently taking whatever steps
   they deem necessary to preserve their legal rights. We express no frustration
   with lawyers zealously defending the interests of their clients.




                                          5